 

Exhibit 10.1

 

AGREEMENT FOR THE PURCHASE OF DEBTS

 

Date: January 29, 2013

 

HSBC Invoice Finance (UK) Limited (HIF) will provide Lakeland Industries Europe
Limited 04500660 (the Client) with the product selected below on the terms of
this Agreement (as defined below) and the Standard Terms & Conditions.

 

This Agreement for the Purchase of Debts, its Schedule and the Standard Terms &
Conditions comprise the entire agreement between the parties (as amended from
time to time) (the "Agreement").

 

An additional copy of the Standard Terms & Conditions can be obtained from the
Client's relationship manager. The Standard Terms & Conditions may be changed by
a notice sent to the Client.

 

HIF recommends that the Client seeks independent legal advice before entering
into this Agreement.

 

1.PRODUCT SELECTED

 

The Client accepts the provision of the product(s) selected in the Schedule by
HIF from the Commencement Date for the purposes of providing the Client with
working capital, upon the terms set out in this Agreement.

 

2.ASSIGNMENT

 

2.1On the Commencement Date, the Client (as beneficial owner in relation to
Northern Irish Debts) assigns to HIF (i) all Existing Debts and Future Debts and
(ii) all Non-Notifiable Debts.

 

2.2Each Debt created after the Commencement Date shall automatically belong to
HIF the moment it is created.

 

2.3HIF is not obliged to reassign a Debt to the Client.

 

2.4HIF will confirm the Commencement Date to the Client when all the relevant
conditions have been satisfied and HIF will complete the Commencement Date in
the Schedule.

 

3.POWER OF ATTORNEY

 

3.1The Client, by way of security, irrevocably appoints HIF, and any person to
whom HIF transfers rights and/or obligations under this Agreement (with full
power of substitution and delegation), to act on the Client's behalf to (a) sign
any deeds and documents, (b) complete or endorse any instruments, (c) conduct or
defend any proceedings and (d) take such other steps that HIF may consider
necessary or appropriate to:

 

(i)obtain payment of, or perfect HIF's ownership of, any Debt;

 

(ii)secure performance of any of the Client's obligations to HIF or to any
Customer.

 

HIF  APD 04/2012Page 1 

 

 

3.2 Where the Client is acting as trustee under any Scottish Trust then the
words "on its own account and as trustee under any Scottish Trust" are inserted
after the word "security" in clause 3.1.

 

IN WITNESS of which this Agreement has been executed and, on the date set out
above, delivered as a deed.

 

Executed as a deed, but not delivered until the )     first date specified on
page 1, by: )       )       )       )     as Attorney of )     HSBC INVOICE
FINANCE (UK) LIMITED )     in the presence of a witness: ) Signature /s/ Philip
Jeffrey Albbores       Attorney

 

Witness signature ……………………….......     Witness name ……………………….......     Witness
address HSBC Invoice Finance (UK) Limited,   Farncombe Road, Worthing,   West
Sussex BN11 2BW     Address for service: HSBC Invoice Finance (UK) Limited,
Farncombe Road, Worthing,   West Sussex BN11 2BW

 

HIF  APD 04/2012Page 2 

 

 

Executed as a deed, but not delivered until the ) first date specified on page
1, by ) Lakeland Industries Europe Limited ) by two directors or by ) one
director and the secretary )



: Signature /s/ Christopher J. Ryan         Name (block capitals)  Christopher
J. Ryan           Director         Signature /s/ Martin Lill         Name (block
capitals) Martin Lill           Director/Secretary

 

COPY RESOLUTION

 

(to be certified by the signature of the Chairman of the meeting of the
directors at which the resolution was passed)

 

Company No. 04500660

 

Lakeland Industries Europe Limited ("Company")

 

1.The Chairman reported that notice of the meeting had been given to all those
persons entitled to receive notice and, a quorum being present, the Chairman
declared the meeting open.

 

2.There was produced to the meeting a form of agreement for the purchase of
debts together with its schedule and accompanying Standard Terms and Conditions
to be entered into between HSBC Invoice Finance (UK) Limited and the Company
(the "Agreement for the Purchase of Debts").

 

3.After giving consideration to the requirements set out in sections 171 to 177
of the Companies Act 2006, it was unanimously agreed that the entry into and
execution of the Agreement for the Purchase of Debts was in the commercial
interest of and for the benefit of the Company and was most likely to promote
the success of the Company for the benefit of its members as a whole.

 

4.After careful consideration by the directors of the terms of the Agreement for
the Purchase of Debts and of the nature and scale of the liabilities undertaken
by the Company under the Agreement for the Purchase of Debts, it was unanimously
resolved that:

 

(a)it was, in the good faith judgment of all the directors present, for the
commercial benefit of the Company and was most likely to promote the success of
the Company for the benefit of its members as a whole to enter into the
Agreement for the Purchase of Debts;

 

(b)the terms of and the transactions contemplated by the Agreement for the
Purchase of Debts be approved;

 

HIF  APD 04/2012Page 3 

 

 

(c)the Agreement for the Purchase of Debts should be executed on behalf of the
Company as a deed;

 

(d)where the Company is a sole director company with no company secretary, that
director (in the presence of an attesting witness) or in any other circumstances
any two authorised signatories (as defined in section 44(3) of the Companies Act
2006), be authorised to execute and deliver the Agreement for the Purchase of
Debts;

 

(e)any one or more authorised signatory (as defined in section 44(3) of the
Companies Act 2006) be authorised to approve and execute any further documents,
certificates and notices to be signed and/or despatched by the Company under or
in connection with the Agreement for the Purchase of Debts; and

 

(f)a copy of this resolution be endorsed on the Agreement for the Purchase of
Debts.

 

Certified a true copy of this Resolution:

 

/s/ Christopher J. Ryan  

 

Signature of Chairman of board meeting

 

HIF  APD 04/2012Page 4 

 

 

THE SCHEDULE

 

1. Client particulars           Nature of business Wholesale of safety clothing
        Principal place of business Jet Park 2, 244 Main Road, Newport, East
Yorkshire, HU15 2RP       2. Product(s) selected           Finance Yes        
Credit Management Yes         Credit Protection Yes       3. Commercial terms  
        Approved Countries (a)          United Kingdom, Ireland, the Isle of Man
and the Channel Islands           (b)          Abu Dhabi (UAE), Ajman (UAE),
American Samoa, Andorra, Anguilla, Australia, Austria, Bahamas, Belgium,
Bermuda, Brazil, British Indian Ocean Territory, Brunei, Canada, Cayman Islands,
Chile, China, Cyprus, Czech Republic, Denmark, Dubai (UAE), Estonia, Falkland
Isles, Faroe Islands, Finland, France, French Guiana, French Polynesia, French
Southern Territories, Fujairah (UAE), Germany, Gibraltar, Greece, Greenland,
Guadeloupe, Guam, Hong Kong, Israel, Italy, Japan, Kuwait, Liechtenstein,
Luxembourg, Macau, Malaysia, Malta, Martinique, Mauritius, Mayotte, Mexico,
Monaco, Montserrat, Netherlands, New Caledonia, New Zealand, Norway, Northern
Mariana Is., Oman, Peru, Poland, Portugal (Madeira), Portugal, Puerto Rico,
Qatar, Ras Al-Khaimah (UAE), Reunion, Saint Helena, Sharjah (UAE), Saudi Arabia,
St Pierre & Miquelon, San Marino, Singapore, Slovakia, Slovenia, South Africa,
South Korea, Spain (Canary Islands), Spain, Sweden, Switzerland, Taiwan,
Trinidad & Tobago, Turks & Caicos Islands, Umm Al-Qaiwain (UAE), United Arab
Emirates, United States of America, US Minor Outlying Islands, Vatican City
State, Virgin Islands (US & British) and Wallis & Futuna Islands.        
Automatic Funding Limit United Kingdom, Ireland, the Isle of Man and the Channel
Islands: £ 50,000           Other countries: £ 50,000         Client to give
notice of assignment to Customers Yes         Commencement Date 30 January 2013

 

HIF  APD 04/2012Page 5 

 

 

  Concentration Percentage 30 per cent         Debtor Currencies Sterling and
Euro         Debt Turn Target United Kingdom, Ireland, the Isle of Man and the
Channel Islands: 90 days           Other countries: 90 days         Facility
Limit £ 1,000,000         Law English law governs this Agreement         Minimum
Period 12 Months         Non-Notifiable Debt The following are additional
categories of Non-Notifiable Debt:           Debts arising from contracts of
sale entered into with your customer Elite Supplies Limited (registration number
06309981) and PPG Clothing Limited (SC386962)         Notice Period 3 Months    
    Prepayment Currencies Sterling and Euro         Prepayment Percentage 80 per
cent         Reduction Percentage N/A         Standard Payment Terms United
Kingdom, Ireland, the Isle of Man and the Channel Islands: Not exceeding net 60
days from date of invoice           Other countries: Not exceeding net 90 days
from date of invoice       4. Pricing           Allowance Margin 2.50 per cent  
      Arrangement Fee £ 5,500         Discounting Margin 3.46 per cent        
Facility Review Fee Nil         Other fees Fees will be payable for:          
(a) any variation to the terms of this Agreement;           (b) the release of
any Security Interest;           (c) new Security Interests to be granted to HIF
or any third party.

 

HIF  APD 04/2012Page 6 

 

 

  Service Charge For Approved Countries listed in paragraphs (a) and (b) 0.935
per cent of the Notified value of each Debt, subject to a minimum of £ 42,500
per annum calculated in respect of each period of one year starting on the first
day of the month following the Commencement Date and each anniversary thereafter
      5. Credit Protection           Automatic Credit Protection Limit United
Kingdom, Ireland, the Isle of Man and the Channel Islands: £ 3,000          
Other countries: N/A         Credit Protection Percentage United Kingdom,
Ireland, the Isle of Man and the Channel Islands: 100 per cent           Other
countries: 90 per cent         First Loss United Kingdom, Ireland, the Isle of
Man and the Channel Islands: £ 1,000           Other countries: £ 1,000        
Unprotected Debts at the Commencement Date At the Commencement Date any Debt
which is unpaid 60 days or more after the due date for payment and any other
Debts of the same Customer       6. Covenants           Debt Turn Covenant N/A  
      Dilution Percentage N/A         Dispute Percentage N/A         Tangible
Net Worth N/A

 

  Covenant           The covenants listed above shall be tested at the following
times:         Testing Day         Debt Turn Final day of each calendar month  
      Dilution Percentage Final day of each calendar month         Dispute
Percentage Final day of each calendar month

 

HIF  APD 04/2012Page 7 

 

 

7.Special terms

 

(a)In addition to the undertakings given by the Client in Condition 17, the
Client also undertakes:

 

(i)To ensure that:

 

(A)where necessary, the Client and/or the Customer possess all licences required
to export/import the relevant goods; and

 

(B)the Client and the Customer comply with all laws and/or regulations
applicable to the import or export of the relevant goods including, but not
limited to, any exchange control regulations; and

 

(ii)To provide HIF, each year, with a declaration (“Annual Declaration”) of the
Client’s total sales to Customers located in each Approved Country in a form
specified by HIF, for the period of 12 months (or part thereof) ending 31 March
(or for such other period as HIF may specify from time to time). Such
declaration to be supplied to HIF within 30 days of the end of the relevant
period.

 

(b)Where a Credit Protection Limit is expressed in a currency other than that in
which the Debt payable by the relevant Customer is expressed and/or the currency
in which the purchase price is payable, then for the purposes of calculating any
amount payable by HIF to the Client under the provisions of Condition 11.6, the
Spot Rate of Exchange on the date of payment shall be used. Any gains or losses,
resulting from fluctuation in exchange rates will be for the account of the
Client.

 

(c)HIF will not provide Credit Protection in respect of any particular Debt if:

 

(i)the Debt arose after any expiry date notified by HIF to the Client in respect
of the relevant Credit Protection Limit; or

 

(ii)there has been any breach by the Client of any term specified by HIF as
being a condition of its approval of the relevant Credit Protection Limit

 

The provisions of this special term are in addition to, and not in replacement
of, the provisions of Condition 11.4.

 

(d)For the purposes of Condition 11.4 (f) events of “force majeure” shall
include

 

(i)the ionising, radioactive, toxic, explosive or other hazardous or
contaminating properties or effects of any explosive nuclear assembly or
component thereto, nuclear fuel, combustion or waste; and

 

(ii)where goods are to be despatched to, or payment is to be made from, a
country other than that in which the Customer is located, any event preventing
or delaying the issue of a remittance from such third country.

 

HIF  APD 04/2012Page 8 

 

